862 N.E.2d 1000 (2007)
308 Ill.Dec. 797
PEOPLE State of Illinois, Respondent,
v.
James JANES, Petitioner.
No. 103821.
Supreme Court of Illinois.
March 28, 2007.
*1001 In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Janes, case No. 1-05-3679 (11/03/06). The appellate court is directed to reconsider its judgment in light of People v. Jones, 223 Ill.2d 569, 308 Ill.Dec. 402, 861 N.E.2d 967 (2006), to determine if a different result is warranted.